Citation Nr: 1701471	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  14-12 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 10, 2012, for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from July 1945 to September 1946 and from March 1951 to January 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in November 2012, which, in pertinent part, granted entitlement to a TDIU effective July 10, 2012.  The claim was remanded by the Board in May 2014 and January 2016.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The Board granted the appellant's September 2016 request for an extension of time in which to respond following notice of certification and transfer of records to the Board; however, no additional evidence or argument was submitted prior to the December 14, 2016, deadline.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (6).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in January 2016 in order for the AOJ to return the claims file to the physician who prepared the March 2015 retrospective medical opinion for an addendum opinion that reconciled the conclusions noted on the March 2015 report with contradicting evidence of record, to specifically include  the VA examination findings from July 2008 and November 2010, as well as a September 2015 medical statement from the Veteran's private physician.

An addendum opinion from the March 2015 VA examiner was obtained in March 2016.  Although the examiner specifically noted review of the electronic folder, to include particular attention to the 2008 and 2010 VA examinations and September 2015 medical opinion, as instructed by the Board, an addendum opinion is needed.  

First, in providing the opinion, the examiner did not specifically address the determination made during the July 2008 VA examination that the Veteran's left shoulder condition would have severe effects on driving, or the determination    made during the November 2010 VA examination that the Veteran's left shoulder degenerative joint disease prevented driving.  Merely stating that those documents were reviewed, without specifically referencing the findings in those records as part of the basis for the opinion, is not adequate in this case.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Secondly, as part of the rationale for the opinion provided, the examiner stated that the Veteran did not complain of left shoulder pain until November 2010 or right shoulder pain under December 2011.  The Board's review of the medical evidence of record reveals that the Veteran complained of bilateral shoulder pain much earlier than the dates noted by the VA examiner.  More specifically, the Board has found references to left shoulder pain going back to February 2000 and to right shoulder pain going back to March 2002 (see CAPRI records located in Virtual VA).  As such, it appears the VA examiner's opinion is based in part upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).  

For these reasons, another addendum opinion should be obtained.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the physician who prepared the March 2015 and March 2016 retrospective medical opinions for an addendum opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the Veteran's service-connected left shoulder disability (minor arm) rendered him unable to secure or follow a substantially gainful occupation for the period from February 2008 to April 2011.  If not, the examiner is asked to determine whether, from April 2011 to July 2012, the combined effects of the service-connected left shoulder disability and the service-connected right shoulder disability rendered the Veteran unable to secure or follow a substantially gainful occupation, without regard to        age or nonservice-connected disabilities.

The rationale for the opinion must specifically reference the VA examination findings from July 2008 (that the Veteran's left shoulder condition would have severe effects on driving) and November 2010 (that the Veteran's left shoulder degenerative joint disease prevented driving); the September 2015 private medical statement; and VA CAPRI records showing that the Veteran complained of left shoulder pain prior to November 2010 and right shoulder pain prior to December 2011.

If the original physician is not available, the claims file should be forwarded to a physician of similar or greater qualifications to provide the requested opinions.   

2.  After the above has been completed to the extent possible and after undertaking any other development deemed necessary, the AOJ should readjudicate the claim for a TDIU prior to July 2012, to include consideration of whether referral for extraschedular consideration is warranted.  If the benefit sought remains denied, issue a supplemental statement and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


